People v Williams (2017 NY Slip Op 02389)





People v Williams


2017 NY Slip Op 02389


Decided on March 28, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 28, 2017

Richter, J.P., Mazzarelli, Kahn, Gesmer, JJ.


3557 1947/11

[*1]The People of the State of New York, Respondent,
v Tyshell Williams, Defendant-Appellant.


John S. Campo, Hempstead, for appellant.
Darcel D. Clark, District Attorney, Bronx (Andrew J. Zapata of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Eugene Oliver, J.), rendered September 30, 2015, convicting defendant, after a jury trial, of criminal possession of a weapon in the second degree, and sentencing her to a term of five years, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury's determinations concerning credibility. The evidence established that defendant furnished a weapon to the codefendant, who fired it at the victims.
The court providently exercised its discretion in permitting the People to introduce a diagram for the purpose of aiding the jury in understanding the complex relationship among various persons involved in the incident (see People v Del Vermo, 192 NY 470, 482 [1908]; People v Shields, 100 AD3d 549, 550-551 [1st Dept 2012]), and in admitting evidence of a prior altercation that provided relevant background to the charged crime (see People v Dorm, 12 NY3d 16, 19 [2009]).
The court did not err in giving the jury a lunch recess during the prosecutor's summation, which had followed summations by the attorneys for defendant and the codefendant. Such scheduling matters are addressed to the court's sound discretion (see People v Spears, 64 NY2d 698, 699-700 [1984]), and defendant has not shown any resulting prejudice.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 28, 2017
CLERK